           Case 1:19-cv-00380-DCN Document 2-2 Filed 10/01/19 Page 1 of 3




Matthew T. Christensen, ISB: 7213
Branden M. Huckstep, ISB: 10679
ANGSTMAN JOHNSON
199 N. Capitol Blvd., Ste 200
Boise, ID 83702
Phone: (208) 384-8588
Fax: (208) 629-1157
Email: mtc@angstman.com
        bmh@angstman.com

Attorneys for the Plaintiff

                                     UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF IDAHO

AMY EVANS, an individual
                                                    Case No. 1:19-cv-00380-REB
                        Plaintiff,
                                                    AFFIDAVIT OF AMY EVANS IN SUPPORT
v.                                                  OF EX PARTE MOTION FOR ENTRY OF A
                                                    PRE-JUDGMENT WRIT OF ATTACHMENT
JAMES HEPWORTH, an individual;                      AND TEMPORARY RESTRAINING
MICHELA SWARTHOUT, an individual;                   ORDER /MOTION FOR PRELIMINARY
SWARTHEP, LLC, a Wyoming limited                    INJUNCTION
liability company; HZ GLOBAL, LLC, a
Wyoming limited liability company; LUXE
IMPORTS, LLC, an Idaho limited liability
company; LUXE IMPORTS, LLC, a Montana
limited liability company; WANTHUB, INC.,
a Delaware corporation; TREASURE
VALLEY POWDER COATING, LLC, an
Idaho limited liability company; MCWORTH
PROPERTIES, LLC, a Wyoming limited
liability company; YUANCELA, LLC, a
Wyoming limited liability company; CLOUD
PEAK LAW GROUP, P.C., a Wyoming
professional corporation; and DOES 1-10.

                        Defendants.




AFFIDAVIT OF AMY EVANS IN SUPPORT OF EX PARTE MOTION FOR ENTRY OF A PRE-JUDGMENT
WRIT OF ATTACHMENT AND TEMPORARY RESTRAINING ORDER /MOTION FOR PRELIMINARY
INJUNCTION – PAGE 1
AJ Matter: 13405-002
             Case 1:19-cv-00380-DCN Document 2-2 Filed 10/01/19 Page 2 of 3




         STATE OF IDAHO )
                        ) ss:
         County of Ada  )


         Amy Evans, being first duly sworn upon oath, deposes and says:

         1.        I am the Plaintiff in the above entitle matter. I am of sufficient age and competency

to testify, and have sufficient knowledge to make this affidavit in support of the Ex Parte Motion

for entry of a pre-judgment writ of attachment and temporary restraining order/motion for

preliminary injunction, filed concurrently herewith.

         2.        The information and facts stated, contained , and alleged in the Verified Complaint

and the Ex Parte Motion for entry of a Pre-judgment writ of attachment and temporary restraining

order/motion for preliminary injunction is true and correct, and hereby incorporated herein.

         3.        As outlined in the Verified Complaint, James Hepworth and Michela Swarthout are

actively transferring assets and otherwise attempting to hide property which is subject to the

Complaint. Without the entry of a prejudgment writ of attachment and temporary restraining order

and preliminary injunction my interests in recovering my property and damages will be further

and irreparably harmed as the Defendants continue to transfer and hide assets. As assets and funds

continue to be dissipated and transferred to further entities, the difficulties become greater and

chances of recovery become slimmer. Further, those assets themselves may be dissipated through

use in defending the claims made in the Verified Complaint.

         /

         /

         /

         /


AFFIDAVIT OF AMY EVANS IN SUPPORT OF EX PARTE MOTION FOR ENTRY OF A PRE-JUDGMENT
WRIT OF ATTACHMENT AND TEMPORARY RESTRAINING ORDER /MOTION FOR PRELIMINARY
INJUNCTION – PAGE 2
AJ Matter: 13405-002
Case 1:19-cv-00380-DCN Document 2-2 Filed 10/01/19 Page 3 of 3
